Title: From Thomas Jefferson to Thomas Cooper, 4 July 1820
From: Jefferson, Thomas
To: Cooper, Thomas


Dear Sir
Monticello
July 4. 20
I was about addressing a letter to you at Columbia, when I received information by Dr Caldwell that he had left you in Philadelphia. I learnt with great pleasure by your’s of May 3. That our friends of S. Carolina had had the wisdom so readily to avail themselves of your disengagement with us. yet I could not, & cannot renounce the hope that it is not to be final. I had felt no concern at the bellowings of our pulpit mountebanks, half rogues, half dupes; having ever found that the only way to get along in any public concern is, first to decide wisely, then to persevere steadily, without regarding the noise to right or left, assured that all will rally in the end, to what has been well devised in the beginning. but some of our younger colleagues not hardened as I had been to the curry comb, were skittish & restless under it, as young colts are at their first handling. I joined them however, in the general result, on another ground. we had borrowed of the literary fund 60,000.D. under the authority of the legislature and on the pledge of our annual donation, to complete all the buildings for the accomodation of the Professors and students. if the legislature should really leave us to reimburse the loan from our own revenue that would be tied up for 5. years before we could open the Universy in this case every motive of justice and expediency made it a duty in us to release you from your engagement. and on that ground I concurred with my brethren. at the same time I consider it a certainty that the legislature, at their next meeting, will relinquish the debt and the more certainly as the loan is from a public fund, ready raised, and specifically appropriated to the purposes of education. if it is relinquished, our funds will be liberated on the 1st of Jan. next and we shall then immediately take measures to procure our professors which we have no doubt of doing by the autumn of the next year. our board hast been unanimous in the opinion that there would be no fear of attack on you, entering, en groupe, with the other professors that the attacks in that case would be on the whole body or on ourselves which would not be regarded. my hope therefore is that your engagements at Columbia, will be such as to leave you a free choice between them and us. The building intended for you has been compleated, and locked up for some time. and I can assure you that yourself and brethren will be as comfortably & handsomely lodged here as the professors of any University on either side of the Atlantic. my hope therefore is still kept alive that we may yet have your aid in giving the first forms to our University, all this is written to you in confidence and in my private capacity, and for a purpose now to be explained. Stack’s school will, I fear, slip from under him, nobody doubts he is the  able scholar which we represented him to be, and his correctne morals, and inoffensiveness of character are obvious to all unfortunately he is hypocondriac, suspicious, indecisive and so totally without nerve as to be incapable of keeping up any order or discipline in his school. The younger boys generally therefore, and some of the older, are so idle and disorderly as to have brought the school into entire disrepute; and parents have consequently withdrawn several of the pupils; and it is feared that most will be taken away at their year’s end. Laporte too, who kept the boarding house for them; falls through from the want of funds, and perhaps of management to maintain it; and it is very doubtful if they can find board elsewhere in the place. if this school breaks up, I have no hesitation in advising those in whose education I feel an interest, to go to whatever seminary you will be in. my grandson Eppes I am particularly anxious about. he will possess the antt and modern languages & Mathematics but for Nat. philos. Chemistry & Nat. hist. I should look to you and I suppose there are other professors in Columbia college, qualified to give him Astron. & Rhetoric. this is as full a course as he can accomplish before age. Ethics & Politics, which need not the aid of an instructor, must remain to be afterwards pursued in his closet. The object of this letter therefore is to ask of you the state of Columbia college as to the sciences not within your departments; and what would be the expences of tuition and boarding? and to these enquiries I will ask as early an answer as convenient; for we may have early occasion to look out for another place.  I wish it were possible for yourself, mrs Cooper and family to take an upper route on your return to Columbia, by Washington, this place, Warren, Danville and Salisbury. it is direct and healthier than the lower one. making Monticello a station of rest, you would see our University far advanced beyond what you had seen it before. The two ranges of Pavilions & dormitories 600. f. long all but finished a range of the same length of hotels and dormitories, on a back street to the East, advancing fast and preparations making for a like range of Hotels & dormitories on a Western back street.  but this way that way or any way my wishes are all for your success and happiness.Th: Jefferson